Case 2:18-cv-01893-AB-FFM Document 21 Filed 04/09/21 Page 1 of 3 Page ID #:151



   1   SHOOK HARDY & BACON, L.L.P.                                   JS-6
       Amir Nassihi (SBN 235936)
   2   anassihi@shb.com
       Andrew Chang (SBN 222309)
   3   achang@shb.com
       M. Kevin Underhill (SBN 208211)
   4   kunderhill@shb.com
       One Montgomery Street, Suite 2600
   5   San Francisco, CA 94104-4505
       Telephone: (415) 544-1900
   6   Facsimile: (415) 391-0281
   7   DYKEMA GOSSETT PLLC
       John M. Thomas (SBN 266842)
   8   jthomas@dykema.com
       2723 South State Street, Suite 400
   9   Ann Arbor, MI 48104
       Telephone: (734) 214-7613
  10   Facsimile: (734) 214-7696
  11   GORDON REES SCULLY MANSUKHANI, LLP
       Spencer P. Hugret (SBN 240424)
  12   shugret@grsm.com
       Amy Maclear (SBN 215638)
  13   amaclear@grsm.com
       275 Battery Street, Suite 2000
  14   San Francisco, CA 94111
       Telephone: (415) 986-5900
  15   Facsimile: (415) 986-8054
  16   Co-Lead Counsel for Defendant
       Ford Motor Company
  17
                           UNITED STATES DISTRICT COURT
  18
                         CENTRAL DISTRICT OF CALIFORNIA
  19
       IN RE: FORD MOTOR CO. DPS6           Case No.: 2:18-cv-01893-AB-FFM
  20   POWERSHIFT TRANSMISSION
       PRODUCTS LIABILITY                   Case No.: 2:18-ml-02814-AB-PVC
  21   LITIGATION
                                           Assigned to Hon. Andre Birotte, Jr.
  22   _______________________ _______ Courtroom: 7B
       THIS DOCUMENT RELATES
  23   ONLY TO:                            JUDGMENT UPON ORDER
                                           GRANTING DEFENDANT FORD
  24   Hobart, Jeff v. Ford Motor Company, MOTOR COMPANY’S MOTION
       et al.                              FOR SUMMARY JUDGMENT
  25   Case No. 2:18-cv-01893-AB-FFM
  26
  27
  28

                                                            [PROPOSED] JUDGMENT
                                                      CASE NO. 2:18-ml-02814-AB-PVC
Case 2:18-cv-01893-AB-FFM Document 21 Filed 04/09/21 Page 2 of 3 Page ID #:152
Case 2:18-cv-01893-AB-FFM Document 21 Filed 04/09/21 Page 3 of 3 Page ID #:153



   1                                CERTIFICATE OF SERVICE
   2         I am employed in the County of San Francisco, State of California. I am
   3   over the age of 18 and not a party to the within action. My business address is 275
   4   Battery Street, 20th Floor, San Francisco CA 94111.
   5         On the date set forth below, I served on the party listed below the foregoing
   6   document(s) described as:
   7
                   [PROPOSED] JUDGMENT UPON ORDER GRANTING
   8              DEFENDANT FORD MOTOR COMPANY’S MOTION FOR
   9                           SUMMARY JUDGMENT

  10          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
  11   filed the document(s) with the Clerk of the Court by using the CM/ECF system.
       Participants in the case who are registered CM/ECF users will be served by the
  12   CM/ECF system. Participants in the case who are not registered CM/ECF users
  13   will be served by mail or by other means permitted by the court rules.
  14          I declare under penalty of perjury under the laws of the United States of
  15   America that the foregoing is true and correct. I declare that I am employed in
       the office of a member of the bar of this Court at whose direction the service
  16   was made.
  17
  18
             Executed on April 5, 2021, at San Francisco, California.
  19
  20
                                              /s/ Maria T. San Juan
  21
                                              Maria T. San Juan
  22
  23
  24
  25
  26
  27
  28

                                                               CERTIFICATE OF SERVICE
                                                           CASE NO. 2:18-ml-02814-AB-PVC
